*125ORDER
PER CURIAM.
M.D.P., a minor, appeals a decision of the juvenile court taking jurisdiction over the juvenile, and placing him on unsupervised probation. The conditions of probation were that the juvenile not violate the laws of Missouri and that he make restitution in the sum of $925.00. The parties have been furnished with a memorandum for their information only setting forth the reasons for the order affirming the judgment. No jurisprudential purpose would be served by a written opinion. Judgment affirmed in accordance with Rule 84.16(b).